Case: 1:17-cr-00034-SJD-MRM Doc #: 38 Filed: 06/01/20 Page: 1 of 2 PAGEID #: 117




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI


UNITED STATES OF AMERICA,

                              Plaintiff,             :       Case No. 1:17-cr-034
                                                             Also 1:20-cv-359

                                                             District Judge Susan J. Dlott
       -   vs   -                                            Magistrate Judge Michael R. Merz

ANTHONY WHITMIRE,

                              Defendant.             :



    ORDER WITHDRAWING REPORT AND RECOMMENDATIONS
      AND DIRECTING THE UNITED STATES TO ANSWER


       This criminal case is before the Court on Defendant’s Objections (ECF No. 37) to the

Magistrate Judge’s Report and Recommendations (ECF No. 36) recommending that Defendant’s

Motion to Vacate under 28 U.S.C. § 2255 (ECF No. 34) be dismissed with prejudice.

       Having considered the Objections, the Magistrate Judge believes this case should not be

decided at the Rule 4 stage, but only after briefing. Accordingly, the Report and Recommendations

are WITHDRAWN and it is hereby ORDERED that the United States Attorney shall, not later

than July 1, 2020, file an answer conforming to the requirements of Rule 5 of the Rules Governing

§ 2255 Cases. Specifically, said answer shall respond to each allegation made in the Motion and

the arguments made in the Objections, raise any affirmative defenses available to the United States,

and state whether Defendant has previously received an evidentiary hearing on any of the matters

                                                 1
Case: 1:17-cr-00034-SJD-MRM Doc #: 38 Filed: 06/01/20 Page: 2 of 2 PAGEID #: 118




he now raises or whether he is entitled, in the Government’s view, to an evidentiary hearing in this

proceeding.

       Defendant may, not later than twenty-one days after the Answer is filed, file and serve a

reply or traverse to the Answer.



June 1, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                 2
